Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 1 of 17 Page ID #:1538




    1   CHRISTOPHER M. YOUNG (Bar No. 163319)
        christopher.young@dlapiper.com
    2   DLA PIPER LLP (US)
        401 B Street, Suite 1700
    3   San Diego, CA 92101-4297
        Tel: 619.699.2700
    4   Fax: 619.699.2701
    5   KEARA M. GORDON (pro hac vice)
        keara.gordon@dlapiper.com
    6   COLLEEN CAREY GULLIVER (pro hac vice)
        colleen.gulliver@dlapiper.com
    7   DLA PIPER LLP (US)
        1251 Avenue of the Americas, 27th Floor
    8   New York, NY 10020-1104
        Tel: 212.335.4500
    9   Fax: 212.335.4501
   10   Attorneys for Defendant
   11   DEUTSCHE LUFTHANSA AG
   12

   13                         UNITED STATES DISTRICT COURT
   14                       CENTRAL DISTRICT OF CALIFORNIA
   15
        KARLA MAREE, an individual, on               CASE NO. 8:20-cv-885-MWF-MRW
   16   behalf of herself and all others similarly
        situated,                                    STIPULATED PROTECTIVE
   17                                                ORDER
   18
                              Plaintiffs,
                                                     (MRW VERSION 4/19)
            v.
   19                                                ‫ ܆‬Check if submitted without material
        DEUTSCHE LUFTHANSA AG,
                                                     modifications to MRW form
   20
                              Defendant.
   21

   22

   23

   24

   25

   26

   27

   28
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 2 of 17 Page ID #:1539




   1    1.     INTRODUCTION
   2           1.1         PURPOSES AND LIMITATIONS
   3           Discovery in this action is likely to involve production of confidential,
   4    proprietary, or private information for which special protection from public
   5    disclosure and from use for any purpose other than prosecuting this litigation may
   6    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   7    enter the following Stipulated Protective Order. The parties acknowledge that this
   8    Order does not confer blanket protections on all disclosures or responses to
   9    discovery and that the protection it affords from public disclosure and use extends
  10    only to the limited information or items that are entitled to confidential treatment
  11    under the applicable legal principles. The parties further acknowledge, as set forth
  12    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  13    file confidential information under seal; Civil Local Rule 79-5 sets forth the
  14    procedures that must be followed and the standards that will be applied when a party
  15    seeks permission from the court to file material under seal.
  16           1.2     GOOD CAUSE STATEMENT
  17           Defendant contends this action is likely to involve the exchange of valuable
  18    commercial, financial, technical, proprietary, and/or private information that is
  19    maintained as confidential in the ordinary course of its business, and for which
  20    special protection from public disclosure and from use for any purpose outside of
  21    this litigation is warranted. Defendant contends the confidential and proprietary
  22    materials and information will likely include, among other things, confidential
  23    business practices and financial information, as well as confidential commercial
  24    information implicating the privacy rights of consumers and other third parties,
  25    including personal identifying information of customers and other individuals such
  26    as names, dates of birth, contact information, or credit card or banking information.
  27    Defendant contends that because it is headquartered in Germany, discovery in this
  28
                                                   2
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 3 of 17 Page ID #:1540




   1    case may also implicate third-party privacy rights governed by the European
   2    Union’s General Data Protection Regulation (“GDPR”). Accordingly, to expedite
   3    the flow of information; to facilitate the prompt resolution of disputes concerning
   4    confidential treatment of discovery materials; to adequately protect information that
   5    the parties are entitled or obligated to keep confidential; to ensure that the parties are
   6    permitted reasonably necessary uses of such material in preparation for and in the
   7    conduct of trial; to ensure the appropriate handling of such materials at the
   8    conclusion of litigation; and to serve the ends of justice, a protective order is
   9    justified in this matter.
  10           It is the intent of the parties that information will not be designated as
  11    confidential for tactical reasons and that nothing be so designated without a good
  12    faith belief that it has been maintained in a confidential manner, and that there exists
  13    good cause why it should not be part of the public record in this case.
  14    2.     DEFINITIONS

  15           2.1     Action: Maree v. Deutsche Lufthansa AG, Case No. 8:20-cv-885-
  16    MWF-MRW, the above-captioned action.
  17           2.2     Challenging Party: a Party or Non-Party that challenges the
  18    designation of information or items under this Order.
  19           2.3     “CONFIDENTIAL” Information or Items: information (regardless of
  20    how it is generated, stored or maintained) or tangible things that qualify for
  21    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  22    the Good Cause Statement, including, without limitation, Disclosure or Discovery
  23    Material reflecting (i) confidential business practices, proprietary information, and
  24    financial information; (ii) potentially sensitive personal identifying information,
  25    including but not limited to names, dates of birth, contact information, and banking
  26    or credit card information, of customers and/or third parties; (iii) any material
  27    prohibited from disclosure by court order or any applicable law (including, without
  28
                                                    3
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 4 of 17 Page ID #:1541




   1    limitation, the GDPR), but is nonetheless discoverable; or (iv) other information
   2    otherwise covered by a legitimate right or interest of privacy.
   3           2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
   4    their support staff).
   5           2.5     Designating Party: a Party or Non-Party that designates information or
   6    items that it produces in disclosures or in responses to discovery as
   7    “CONFIDENTIAL.”
   8           2.6     Disclosure or Discovery Material: all items or information, regardless
   9    of the medium or manner in which it is generated, stored, or maintained (including,
  10    among other things, testimony, transcripts, and tangible things), that are produced or
  11    generated in disclosures or responses to discovery in this matter.
  12           2.7     Expert: a person with specialized knowledge or experience in a matter
  13    pertinent to the litigation who has been retained by a Party or its counsel to serve as
  14    an expert witness or as a consultant in this Action.
  15           2.8     House Counsel: attorneys who are employees of a party to this Action.
  16    House Counsel does not include Outside Counsel of Record or any other outside
  17    counsel.
  18           2.9     Non-Party: any natural person, partnership, corporation, association, or
  19    other legal entity not named as a Party to this action.
  20           2.10 Outside Counsel of Record: attorneys who are not employees of a
  21    party to this Action but are retained to represent or advise a party to this Action and
  22    have appeared in this Action on behalf of that party or are affiliated with a law firm
  23    which has appeared on behalf of that party, and includes support staff.
  24           2.11 Party: any party to this Action, including all of its officers, directors,
  25    employees, House Counsel, consultants, retained Experts, and Outside Counsel of
  26    Record (and their support staffs).
  27

  28
                                                    4
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 5 of 17 Page ID #:1542




   1           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   2    Discovery Material in this Action.
   3           2.13 Professional Vendors: persons or entities that provide litigation
   4    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   5    demonstrations, and organizing, storing, or retrieving data in any form or medium)
   6    and their employees and subcontractors.
   7           2.14 Protected Material: any Disclosure or Discovery Material that is
   8    designated as “CONFIDENTIAL.”
   9           2.15 Receiving Party: a Party that receives Disclosure or Discovery
  10    Material from a Producing Party.
  11    3.     SCOPE

  12           The protections conferred by this Stipulation and Order cover not only
  13    Protected Material (as defined above), but also (1) any information copied or
  14    extracted from Protected Material; (2) all copies, excerpts, summaries, or
  15    compilations of Protected Material; and (3) any testimony, conversations, or
  16    presentations by Parties or their Counsel that might reveal Protected Material.
  17           Any use of Protected Material at trial will be governed by the orders of the
  18    trial judge. This Order does not govern the use of Protected Material at trial.
  19    4.     DURATION

  20           Even after final disposition of this litigation, the confidentiality obligations

  21    imposed by this Order will remain in effect until a Designating Party agrees
  22    otherwise in writing or a court order otherwise directs. Final disposition will be
  23    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  24    or without prejudice; and (2) final judgment herein after the completion and
  25    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  26    including the time limits for filing any motions or applications for extension of time
  27    pursuant to applicable law. The Parties agree to abide by the terms of this Order
  28
                                                    5
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 6 of 17 Page ID #:1543




   1    until such time as the Court acts on it, and after such time if the Court enters the
   2    Order in the form presented. If the Court rejects the Order or enters a modified
   3    version of it, any Designating Party that marked information CONFIDENTIAL
   4    under the form of the Order presented will have fourteen (14) days to either (a)
   5    inform the Receiving Party that the information should be treated as
   6    CONFIDENTIAL under the terms of any modified order or to (b) request return of
   7    the information marked CONFIDENTIAL under the form of the Order presented, in
   8    which case the Receiving Party shall either return it or sequester it pending further
   9    Court order regarding that material. If the Designating Party takes no action within
  10    that fourteen (14) day period the information previously marked CONFIDENTIAL
  11    under the form of the Order presented will no longer be entitled to any protection.
  12    5.     DESIGNATING PROTECTED MATERIAL

  13           5.1     Exercise of Restraint and Care in Designating Material for Protection.
  14    Each Party or Non-Party that designates information or items for protection under
  15    this Order must take care to limit any such designation to specific material that
  16    qualifies under the appropriate standards. The Designating Party must designate for
  17    protection only those parts of material, documents, items, or oral or written
  18    communications that qualify so that other portions of the material, documents,
  19    items, or communications for which protection is not warranted are not swept
  20    unjustifiably within the ambit of this Order.
  21           Mass, indiscriminate, or routinized designations are prohibited. Designations
  22    that are shown to be clearly unjustified or that have been made for an improper
  23    purpose (e.g., to unnecessarily encumber the case development process or to impose
  24    unnecessary expenses and burdens on other parties) may expose the Designating
  25    Party to sanctions.
  26

  27

  28
                                                    6
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 7 of 17 Page ID #:1544




   1           If it comes to a Designating Party’s attention that information or items that it
   2    designated for protection do not qualify for protection, that Designating Party must
   3    promptly notify all other Parties that it is withdrawing the inapplicable designation.
   4           5.2     Manner and Timing of Designations. Except as otherwise provided in
   5    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   6    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   7    under this Order must be clearly so designated before the material is disclosed or
   8    produced.
   9           Designation in conformity with this Order requires:
  10           (a) for information in documentary form (e.g., paper or electronic documents,
  11    but excluding transcripts of depositions or other pretrial or trial proceedings), that
  12    the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  13    “CONFIDENTIAL legend”), to each page that contains protected material. If only a
  14    portion or portions of the material on a page qualifies for protection, the Producing
  15    Party must also clearly identify the protected portion(s) (e.g. by making appropriate
  16    markings in the margins).
  17           A Party or Non-Party that makes original documents available for inspection
  18    need not designate them for protection until after the inspecting Party has indicated
  19    which documents it would like copied and produced. During the inspection and
  20    before the designation, all of the material made available for inspection will be
  21    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  22    documents it wants copied and produced, the Producing Party must determine which
  23    documents, or portions thereof, qualify for protection under this Order. Then, before
  24    producing the specified documents, the Producing Party must affix the
  25    “CONFIDENTIAL legend” to each page that contains Protected Material.            If only
  26    a portion or portions of the material on a page qualifies for protection, the Producing
  27

  28
                                                    7
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 8 of 17 Page ID #:1545




   1    Party must also clearly identify the protected portion(s) (e.g. by making appropriate
   2    markings in the margins).
   3           (b) for testimony given in depositions or in non-public pretrial proceedings, a
   4    Designating Party may identify on the record, before the close of the deposition or
   5    other proceeding, all protected testimony, and further specify any portions of the
   6    testimony that qualify as “CONFIDENTIAL” or, if it is impractical to specify
   7    portions entitled to protection on the date of the deposition or other proceeding, may
   8    invoke the right to designate specific portions as “CONFIDENTIAL” following the
   9    deposition or other proceeding. In such case, the Designating Party shall have thirty
  10    (30) days after the transcript becomes available to identify the specific portions of
  11    the testimony as to which protection is sought.
  12           (c) for information produced in some form other than documentary and for
  13    any other tangible items, that the Producing Party affix in a prominent place on the
  14    exterior of the container or containers in which the information is stored the legend
  15    “CONFIDENTIAL.” If only a portion or portions of the information warrants
  16    protection, the Producing Party, to the extent practicable, will identify the protected
  17    portion(s).
  18           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
  19    failure to designate qualified information or items does not, standing alone, waive
  20    the Designating Party’s right to secure protection under this Order for such material.
  21    Upon timely correction of a designation, the Receiving Party must make reasonable
  22    efforts to assure that the material is treated in accordance with the provisions of this
  23    Order.
  24           5.4     Inconsistent Designations. In the event a Party or non-party produces
  25    two or more identical copies of a document and any such copy is designated with a
  26    lesser degree of confidentiality than any other copy, all such identical documents
  27    shall be treated in accordance with the more restrictive designation on any copy
  28
                                                    8
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 9 of 17 Page ID #:1546




   1    once the inconsistent designation is known, pending resolution of the issue.
   2    Whichever Party or non-party (or its, his, or her counsel) first discovers such
   3    inconsistent designation shall promptly contact counsel for the other Party or non-
   4    party, whereupon counsel for the Parties or non-parties shall meet and confer in
   5    good faith to try to resolve which designation should apply to the inconsistently
   6    designated document(s). If counsel cannot agree to resolve the inconsistent
   7    designation, such dispute shall be treated as a challenge to the more restrictive
   8    designation and resolved as provided in paragraph 6 of this Order.
   9    6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS

  10              6.1   Timing of Challenges. Any Party or Non-Party may challenge a
  11    designation of confidentiality at any time that is consistent with the Court’s
  12    Scheduling Order.
  13              6.2   Meet and Confer. The Challenging Party will initiate the dispute
  14    resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
  15    et seq.
  16              6.3   The burden of persuasion in any such challenge proceeding will be on
  17    the Designating Party. Frivolous challenges, and those made for an improper
  18    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  19    parties) may expose the Challenging Party to sanctions. Unless the Designating
  20    Party has waived or withdrawn the confidentiality designation, all parties will
  21    continue to afford the material in question the level of protection to which it is
  22    entitled under the Producing Party’s designation until the Court rules on the
  23    challenge.
  24    7.        ACCESS TO AND USE OF PROTECTED MATERIAL

  25              7.1   Basic Principles. A Receiving Party may use Protected Material that is
  26    disclosed or produced by another Party or by a Non-Party in connection with this
  27    Action only for prosecuting, defending, or attempting to settle this Action. Such
  28
                                                    9
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 10 of 17 Page ID #:1547




    1   Protected Material may be disclosed only to the categories of persons and under the
    2   conditions described in this Order. When the Action has been terminated, a
    3   Receiving Party must comply with the provisions of section 13 below (FINAL
    4   DISPOSITION).
    5          Protected Material must be stored and maintained by a Receiving Party at a
    6   location and in a secure manner that ensures that access is limited to the persons
    7   authorized under this Order.
    8          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
    9   otherwise ordered by the court or permitted in writing by the Designating Party, a
   10   Receiving Party may disclose any information or item designated
   11   “CONFIDENTIAL” only to:
   12                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   13   well as employees of said Outside Counsel of Record to whom it is reasonably
   14   necessary to disclose the information for this Action;
   15                (b) the officers, directors, and employees (including House Counsel) of
   16   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   17                (c) Experts (as defined in this Order) of the Receiving Party to whom
   18   disclosure is reasonably necessary for this Action and who have signed the
   19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   20                (d) the Court and its personnel;
   21                (e) court reporters, videographers, and their staff;
   22                (f) professional jury or trial consultants, mock jurors, and Professional
   23   Vendors to whom disclosure is reasonably necessary for this Action and who have
   24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   25                (g) the author or recipient of a document containing the information or a
   26   custodian or other person who otherwise possessed or knew the information;
   27

   28
                                                      10
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 11 of 17 Page ID #:1548




    1              (h) during their depositions, witnesses, and attorneys for witnesses, in the
    2   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
    3   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
    4   will not be permitted to keep any confidential information unless they sign the
    5   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    6   agreed by the Designating Party or ordered by the court. Pages of transcribed
    7   deposition testimony or exhibits to depositions that reveal Protected Material may
    8   be separately bound by the court reporter and may not be disclosed to anyone except
    9   as permitted under this Stipulated Protective Order; and
   10              (i) any mediator or settlement officer, and their supporting personnel,
   11   mutually agreed upon by any of the Parties engaged in settlement discussions; and
   12              (j) such other persons as hereafter may be designated by written
   13   agreement of the parties or by order of the Court and who execute the
   14   “Acknowledgment and Agreement to Be Bound” (Exhibit A).
   15   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

   16   LITIGATION

   17          If a Party is served with a subpoena or a court order issued in other litigation
   18   that compels disclosure of any information or items designated in this Action as
   19   “CONFIDENTIAL,” that Party must:
   20              (a) promptly notify in writing the Designating Party. Such notification
   21   will include a copy of the subpoena or court order;
   22              (b) promptly notify in writing the party who caused the subpoena or order
   23   to issue in the other litigation that some or all of the material covered by the
   24   subpoena or order is subject to this Protective Order. Such notification will include
   25   a copy of this Stipulated Protective Order; and
   26              (c) cooperate with respect to all reasonable procedures sought to be
   27   pursued by the Designating Party whose Protected Material may be affected.
   28
                                                   11
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 12 of 17 Page ID #:1549




    1          If the Designating Party timely seeks a protective order, the Party served with
    2   the subpoena or court order will not produce any information designated in this
    3   action as “CONFIDENTIAL” before a determination by the court from which the
    4   subpoena or order issued, unless the Party has obtained the Designating Party’s
    5   permission. The Designating Party will bear the burden and expense of seeking
    6   protection in that court of its confidential material and nothing in these provisions
    7   should be construed as authorizing or encouraging a Receiving Party in this Action
    8   to disobey a lawful directive from another court.
    9   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

   10   LITIGATION

   11              (a) The terms of this Order are applicable to information produced by a
   12   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   13   produced by Non-Parties in connection with this litigation is protected by the
   14   remedies and relief provided by this Order. Nothing in these provisions should be
   15   construed as prohibiting a Non-Party from seeking additional protections.
   16              (b) In the event that a Party is required, by a valid discovery request, to
   17   produce a Non-Party’s confidential information in its possession, and the Party is
   18   subject to an agreement with the Non-Party not to produce the Non-Party’s
   19   confidential information, then the Party will:
   20                  (1) promptly notify in writing the Requesting Party and the Non-Party
   21   that some or all of the information requested is subject to a confidentiality
   22   agreement with a Non-Party;
   23                  (2) promptly provide the Non-Party with a copy of the Stipulated
   24   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   25   specific description of the information requested; and
   26                  (3) make the information requested available for inspection by the
   27   Non-Party, if requested.
   28
                                                    12
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 13 of 17 Page ID #:1550




    1              (c) If the Non-Party fails to seek a protective order from this court within
    2   14 days of receiving the notice and accompanying information, the Receiving Party
    3   may produce the Non-Party’s confidential information responsive to the discovery
    4   request. If the Non-Party timely seeks a protective order, the Receiving Party will
    5   not produce any information in its possession or control that is subject to the
    6   confidentiality agreement with the Non-Party before a determination by the court.
    7   Absent a court order to the contrary, the Non-Party will bear the burden and expense
    8   of seeking protection in this court of its Protected Material.
    9   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

   10          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   11   Protected Material to any person or in any circumstance not authorized under this
   12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   14   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   15   persons to whom unauthorized disclosures were made of all the terms of this Order,
   16   and (d) request such person or persons to execute the “Acknowledgment and
   17   Agreement to Be Bound” that is attached hereto as Exhibit A.
   18   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

   19   MATERIAL

   20          Nothing contained herein is intended to or shall serve to limit a Party’s right
   21   to conduct a review of documents, ESI or information (including metadata) for
   22   relevance, responsiveness, and/or segregation of privileged and/or protected
   23   information before production. When a Producing Party gives notice to Receiving
   24   Parties that certain inadvertently produced material is subject to a claim of privilege
   25   or other protection, the obligations of the Receiving Parties are those set forth in
   26   Federal Rule of Civil Procedure 26(b)(5)(B).
   27

   28
                                                   13
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 14 of 17 Page ID #:1551




    1   12.    MISCELLANEOUS

    2          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    3   person to seek its modification by the Court in the future.
    4          12.2 Right to Assert Other Objections. By stipulating to the entry of this
    5   Protective Order no Party waives any right it otherwise would have to object to
    6   disclosing or producing any information or item on any ground not addressed in this
    7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
    8   ground to use in evidence of any of the material covered by this Protective Order.
    9          12.3 Filing Protected Material. A Party that seeks to file under seal any
   10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   11   only be filed under seal pursuant to a court order authorizing the sealing of the
   12   specific Protected Material at issue. If a Party’s request to file Protected Material
   13   under seal is denied by the court, then the Receiving Party may file the information
   14   in the public record unless otherwise instructed by the Court.
   15   13.    FINAL DISPOSITION

   16          After the final disposition of this Action, as defined in paragraph 4, within 60
   17   days of a written request by the Designating Party, each Receiving Party must
   18   destroy such material. As used in this subdivision, “all Protected Material” includes
   19   all copies, abstracts, compilations, summaries, and any other format reproducing or
   20   capturing any of the Protected Material. The Receiving Party must submit a written
   21   certification to the Producing Party (and, if not the same person or entity, to the
   22   Designating Party) by the 60 day deadline that (1) identifies (by category, where
   23   appropriate) all the Protected Material that was destroyed and (2) affirms that the
   24   Receiving Party has not retained any copies, abstracts, compilations, summaries or
   25   any other format reproducing or capturing any of the Protected Material.
   26   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
   27   pleadings, motion papers, trial, deposition, and hearing transcripts, legal
   28
                                                   14
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 15 of 17 Page ID #:1552




    1   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
    2   work product, and consultant and expert work product, even if such materials
    3   contain Protected Material. Any such archival copies that contain or constitute
    4   Protected Material remain subject to this Protective Order as set forth in Section 4
    5   (DURATION).
    6   14.    Any willful violation of this Order may be punished by civil or criminal
    7   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
    8   authorities, or other appropriate action at the discretion of the Court.
    9

   10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   11

   12
        DATED: August 16, 2021                      /s/Yeremey Krivoshey
                                                    Attorneys for Plaintiffs
   13

   14
        DATED: August 16, 2021                      /s/ Christopher M. Young
   15                                               Attorneys for Defendant
   16
   17

   18
                       ORDER GRANTING STIPULATED PROTECTIVE ORDER
   19

   20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   21

   22

   23          August 17, 2021
        DATED:_______________                       __________________________________
                                                    HON. MICHAEL R. WILNER
   24                                               United States Magistrate Judge
   25

   26

   27

   28
                                                   15
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 16 of 17 Page ID #:1553




    1                                         EXHIBIT A
    2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3

    4          I, _____________________________ [full name], of _________________
    5   [full address], declare under penalty of perjury that I have read in its entirety and
    6   understand the Stipulated Protective Order that was issued by the United States
    7   District Court for the Central District of California on ____________ in the case of
    8   Maree v. Deutsche Lufthansa AG, Case No. 8:20-cv-885-MWF-MRW. I agree to
    9   comply with and to be bound by all the terms of this Stipulated Protective Order and
   10   I understand and acknowledge that failure to so comply could expose me to
   11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
   12   not disclose in any manner any information or item that is subject to this Stipulated
   13   Protective Order to any person or entity except in strict compliance with the
   14   provisions of this Order.
   15          I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action. I hereby appoint __________________________ [full
   19   name] of _______________________________________ [full address and
   20   telephone number] as my California agent for service of process in connection with
   21   this action or any proceedings related to enforcement of this Stipulated Protective
   22   Order.
   23   Date: ______________________________________
   24   City and State where signed: _________________________________
   25   Printed name: _______________________________
   26   Signature: __________________________________
   27

   28
                                                   16
        EAST\184397877.1
Case 8:20-cv-00885-MWF-MRW Document 97 Filed 08/17/21 Page 17 of 17 Page ID #:1554




    1                           Attestation of Concurrence in Filing
    2          I, Christopher M. Young, am the ECF user whose ID and password are being
    3   used to file the foregoing Stipulation. Pursuant to Local Rule 5-4.3.4(a)(2), I hereby
    4   attest that all signatories listed above, and on whose behalf this filing is submitted,
    5
        concur in the filing’s content and have authorized the filing.
    6

    7    Dated: August 16, 2021               DLA PIPER LLP (US)
    8
                                              By: /s/Christopher M. Young
    9                                            CHRISTOPHER M. YOUNG
                                                 KEARA M. GORDON
   10                                            COLLEEN CAREY GULLIVER
   11                                             Attorneys for Defendant
                                                  DEUTSCHE LUFTHANSA AG
   12

   13

   14

   15

   16
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                   17
        EAST\184397877.1
